RYDER, Judge.
Upon review of the briefs and record on appeal, we find the appellant has failed to demonstrate any reversible error; therefore, the revocation of appellant’s probation is affirmed.
At the violation of probation hearing, the court orally sentenced the appellant to a period of imprisonment not to exceed three years. However, the written judgment and sentence fails to specify that appellant was sentenced to an indeterminate period of six months to three years imprisonment. See § 921.18, Florida Statutes (1981).
We REMAND for the purpose of conforming the written sentence with the court’s oral pronouncement at sentencing; otherwise, AFFIRMED. Appellant need not be present for this purpose.
GRIMES, A. C. J., and DANAHY, J., concur.